Brent., J,
delivered the opinion of the Court.
The question presented hy this appeal is the constitutionality of the Act of 1878, ch. 143. The appellant contends that it violates sec. 29, Article 3 of the Constitution, which directs that “ every law enacted by the General Assembly shall embrace but one subject and that shall be described in its title.”
This Court has so repeatedly considered the proper construction to be given to this provision, its object, and the evils against which it is intended to guard, that it is only necessary to state here some of the general principles recognized by all the cases. If several sections of the law refer to and are germane to the same subject-matter, which is described in its title, it is considered as embracing but a single subject, and as satisfying the requirements of the Constitution in this respect. While the title must indicate the subject of the Act, it need not give an abstract of its contents, nor need it mention the means and method by which the general purpose is to be accomplished. If foreign and irrelevant, or discordant matter is introduced it will be rejected, if other sections of the law can stand without it. But if the Act is composed of a number of discordant and dissimilar subjects, so that no one could he clearly recognized as the controlling or principal one, the whole law would be void.
Is the Act in question obnoxious to any of these rules of construction ? Its title is “ an Act to repeal the Act passed at the January session of the General Assembly of Maryland eighteen hundred and seventy-six, chapter twenty, entitled ‘ An Act to empower the Mayor and City Council of Baltimore to purchase, lease or condemn lands for public parks or squares within the limits of said city and to revive and amend section eight hundred and thirty-seven of the Public Local Laws, Article four, City of Baltimore ; and to make valid proceedings had for the condemnation of ground for a public square.”
*580The Act contains four sections. The first repeals the-Act of 1876, chapter 20. The second revives and amends sec. 887 of the Public Local Laws, Article 4, City of Baltimore, conferring power upon the Mayor and City Council to lay Out, &c. any street, square, &c., within the hounds of the city, which in their opinion the public welfare or convenience may require, and directing their mode of proceeding. The third makes valid all proceedings for the condemnation of land for a public square or park, under any ordinance of the Mayor and City Council of Baltimore, authorized by the law in force before the passage of the Act of 1876, ch. 20, and especially the proceedings for the condemnation of the ground lying between Johnson, Hughes, Covington and Warren Streets known as Federal Hill, for the purpose of a public square or park. And the fourth directs the Mayor and City Council to proceed and acquire any land or ground for a public-square or park where “proceedings were had or begun before the passage of this present Act, and especially proceedings had and begun under the ordinance mentioned in the preceding section, and to conduct all such proceedings, to final completion.” Certainly these several sections are not irrelevant to the subject-matter indicated in the title, nor do we understand the very able counsel, who appeared for the city, as objecting to either one of them upon this ground. They refer to the powers, rights and duties of the corporation in the matter of condemnation of land for streets, public squares, &c. The third and fourth sections, which are particularly involved in this controversy, make valid and conclusive certain proceedings which had been taken to acquire land for a public square or park,, and are not only embraced by the general object of the-law as indicated by the title, but are specially referred to where it is said, “and to make valid proceedings had for the condemnation of ground for a public square.”
That the Legislature in an Act, conferring powers upon a municipal corporation, may constitutionally make valid *581previous defective proceedings, is settled in the case of Mayor, &c. of Annapolis vs. State of Maryland, 30 Md., 112. There the corporation had, without authority of law, closed up an alley. An Act was subsequently passed by the Legislature entitled ££ an Act to amend and alter the charter of the City of Annapolis.” In it there was contained a provision making valid the defective proceeding just referred to. This was held to be a constitutional ■exercise of power on the part of ..the Legislature, and the provision itself not foreign to the subject-matter declared by the title of the law.
But it is insisted on the part of the city, that the fourth section, being mandatory, is inconsistent with sec. 837, us revived and amended by sec. 2, which confers generally upon the Mayor and City Council a discretion in the matter of acquiring land for a public square or park, and ■that it tc is in fact a separate and distinct £ subject' of legislation improperly sought to be incorporated into a law intended for other and public purposes.”
The power of the Legislature, to pass a mandatory law of this character, cannot be doubted, since the decision of Pumphrey vs. The Mayor and C. C. of Baltimore, 47 Md., 146. In that case an Act of the Legislature, directing and requiring the Mayor and City Council to acquire and maintain as a public highway a bridge, known as ££ Harman’s bridge,” was held to be constitutional and valid. The reason and doctrine of this case will equally apply to the acquisition of a public square or park.
The objections, that this section is discordant and dissimilar to the section revived and re-enacted by sec. 2, cannot be maintained, so far as to affect its constitutionality as a part of the same law. Had it been enacted as a separate law, its validity could not be denied. If the two sections are not so discordant, that they would be effective and valid as separate laws, why can they not be embraced in the same Act — especially as they both refer *582to the same general subject of public squares or parks?' Special exemptions, under a proviso, from the general provisions of a law are found in almost every volume of statutes, and are daily acted upon and recognized by the Courts.
(Decided 28th February, 1879.)
This section may introduce a new policy in the law in regard to the discretion of the Mayor and City Council over the acquisition of land for squares or parks, hut it does not, in the sense of the construction given to sec. 29, of Article 3 of the Constitution, introduce a new subject, different from the general object of the Act as indicated by its title.
We have failed to discover any constitutional objections to this law. The Legislature has the undoubted power to pass the several enactments of which it is composed. The subject-matter of the Act, declared in its title, is streets and parks in the City of Baltimore, and there is nothing in any of its sections which does not relate directly to that, subject.
There is no controversy about the facts in the case. Upon them, as stated in the petition of the appellee, her right to the mandamus asked for cannot he doubted. The order of the Court, overruling the demurrer to the petition, and directing the writ of mandamus to issue as prayed, will therefore he affirmed.

Order overruling demurrer and directing mandarmus to issue affirmed, and case remanded that mandamus may issue.